        Case
         Case1:20-cv-07628-PAC
              1:20-cv-07628-PAC Document
                                 Document47-1
                                          48 Filed
                                              Filed02/18/21
                                                    02/17/21 Page
                                                              Page11ofof11




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION

              Plaintiff

       v.
                                               Civil Action No. 20-cv-7628-PAC
ADAM P. ROGAS

              Defendant

              and

NS8 FP, LLC, et al.

               Relief Defendants.


                                    [PROPOSED] ORDER

       THIS MATTER, having come before the Court through Defendants’ Notice of Consent

Motion and Consent Motion for Extension of Time to Respond to the Complaint, and the Court

having considered the matter, it is hereby:

       ORDERED that Defendants’ motion is GRANTED; and it is

       FURTHER ORDERED that if the Court does not grant the United States Department of

Justice’s pending motion to intervene and stay (ECF Nos. 45-46), then Defendants shall file an

answer or otherwise respond to the Complaint (ECF No. 1) by March 5, 2021.

       SO ORDERED.

         2/18/2021
Dated: _______________                               _______________________________

                                                     The Hon. Paul A. Crotty
                                                     United States District Judge
